Order issued September;15 , 2012




                                             In The
                              (Court of Apprats
                        NMI! Distrirt of • . rxas at Dallas
                                      No. 05-12-00599-CV


                   ROLAND VON KURNATOWSKI, ET AL., Appellants
                                                V.

                    CITY OF COMMERCE, TEXAS, ET AL., Appellees


                                           ORDER

       The Court has before it appellees' September 20, 2012 unopposed first motion to extend time

to file the appellees' briefs. The Court GRANTS the motion and ORDERS appellees to file their

briefs by October 31, 2012.